Parskey, J.,
concurring in part and dissenting in part. I agree with the court’s opinion except for Part III insofar as it relates to the marijuana charge. Whatever may be the inferences reasonably to be drawn in other factual contexts, on the facts of this case there was sufficient evidence to sustain the defendant’s conviction of possession of marijuana. The premises in which the drugs were found consisted of a small single story cottage occupied by the defendant and two other individuals and contained a single door for both entry and exit. One enters the cottage through the kitchen to the left of which is a small living room. When the police entered the cottage pursuant to a search warrant, they found a bag of marijuana seeds, a bag of marijuana and a vial of cocaine. The location of the drugs is a matter of some significance. The marijuana was found in the kitchen cabinet. The vial of cocaine was found in a ceramic boot on a table next to a couch in the living room. It was readily observable among an assortment of pens and pencils.
It is apparent that the occupants of the cottage were not playing hide and seek with the drugs in their joint possession. The drugs were not secreted in a private hideaway. Instead they were placed in a common area. The vial of cocaine was virtually in plain view in the *636living room and the marijuana was kept in a place in the kitchen that, as a matter of common knowledge, is subject to frequent use by the occupants. Taking all these circumstances into account it is reasonable to infer that the defendant had knowledge of the existence and location of the marijuana that was found in the kitchen. To hold otherwise is to establish a rather anomalous principle of law, namely, that in the case of joint occupancy of premises, the finding of contraband, not in plain view, in any common area will result in the acquittal of all of the occupants of knowing possession of the contraband if they are smart enough to pursue a strategy of simian detachment. I would rather adhere to the “abiding principle of jurisprudence that common sense does not take flight when one enters a courtroom”; State v. Zayas, 195 Conn. 611, 620, 490 A.2d 68 (1985); and therefore I would affirm the defendant’s conviction on both the cocaine and the marijuana charges.